Citation Nr: 0301666	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for left leg 
shortening.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1977 to April 1980.  

By rating action of April 1997, the RO denied service 
connection for a low back disability and for left leg 
shortening.  The veteran was notified of the denial by letter 
of May 1997.  He filed a Notice of Disagreement (NOD) 
therewith subsequently in May 1997, and a Statement of the 
Case (SOC) was issued in late May, but he did not perfect his 
appeal by filing a Substantive Appeal.

This appeal arises from a July 1999 rating action that denied 
service connection for a low back disability and for left leg 
shortening on the grounds that new and material evidence had 
not been submitted to reopen the claims.  A NOD therewith was 
filed in April 2000, and a SOC was issued in July 2000.  A 
Substantive Appeal was received subsequently in July 2000.  A 
Supplemental SOC (SSOC) was issued in February 2001.  In May 
2002, the veteran appeared at the Philadelphia, Pennsylvania 
RO and testified at a videoconference hearing with the 
undersigned Member of the Board of Veterans Appeals (Board) 
in Washington, D.C.

In August 2002, the Board undertook additional development 
with respect to the issues on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  By letters of November 
2002, the veteran and his representative were notified of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3,099, 3,105) (January 23, 2002) (codified at 38 C.F.R. 
§ 20.903).




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The RO denied service connection for a low back disability 
and for left leg shortening by rating action of April 
1997.

3.	Additional evidence submitted since the April 1997 rating 
action only continues to show that a low back disability 
with arthritis was first manifested many years following 
separation from service, and is unrelated to any incident 
thereof.

4.	Additional evidence submitted since the April 1997 rating 
action only continues to show that left leg shortening was 
first manifested many years following separation from 
service, and is unrelated to any incident thereof.


CONCLUSIONS OF LAW

1.	The evidence received since the April 1997 rating action 
denying service connection for a low back disability is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107, 
5108, 7105 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.303, 3.307, 3.309, 20.302(a), 
20.1103 (as in effect prior to August 29, 2001).

2.	The evidence received since the April 1997 rating action 
denying service connection for left leg shortening is not 
new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 1131, 5103A, 5107, 5108, 7105 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 
20.302(a), 20.1103 (as in effect prior to August 29, 
2001).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In March and July 1999 and February 2001 rating actions, the 
July 2000 SOC, the February 2001 SSOC, the October 1996, July 
1997, and May, July and November 1998 letters from the RO, 
and the November 2002 letter from the Board, the veteran and 
his representative were notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence that 
had been considered in connection with his appeal.  Thus, the 
Board finds that he has received sufficient notice of the 
information and evidence needed to support his claims, and 
been provided ample opportunity to submit information and 
evidence.  In the aforementioned documents from 1996 to 2002, 
the RO variously and specifically informed the veteran what 
evidence the VA had retrieved and considered in his claims, 
what evidence he had to furnish, and what he had to do to 
obtain assistance from the VA in connection with his appeal.  
In addition, the February 2001 SSOC and the November 2002 
Board letter variously informed the veteran of the VCAA and 
its requirements; what the evidence had to show to establish 
entitlement to the benefit he sought; what evidence the VA 
had obtained to help with his claim; what information the RO 
still needed from the veteran; what he could do to help with 
his claim; when and where he should send the information or 
evidence; and where he could call if he had questions or 
needed assistance.  The RO also informed the veteran that the 
VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave the VA enough information about such records so that 
the VA could request them from the person or agency that had 
them.  The RO and the Board notified the veteran that the VA 
needed him to furnish the names and addresses of the medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and that the VA would 
request such records on his behalf if he signed a release 
authorizing the VA to request them.  Accordingly, the Board 
finds that the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved 
by the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Extensive VA 
and private medical records, as well as medical records 
underlying a Social Security Administration (SSA) disability 
determination, have variously been obtained by the RO and the 
Board and associated with the claims folder.  The veteran was 
afforded an opportunity for a Board hearing, and he presented 
testimony in May 2002.  Significantly, the veteran has not 
identified, and the claims folder does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In a May 2001 statement, the veteran stated that 
he had no additional medical evidence to submit in connection 
with his claims. Thus, the Board finds that the duty to 
assist has been met. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims pertaining to a low back 
disability and left leg shortening, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's claim for service connection 
for a low back disability and left leg shortening was 
previously considered and denied by rating action of April 
1997; although notified of the denial in May 1997, the 
veteran did not appeal it.  This appeal arises from a 
subsequent attempt to reopen the claim; hence, the laws and 
regulations governing finality and reopening of previously-
disallowed claims are pertinent to the matters currently 
under consideration.  

Because the veteran did not appeal the April 1997 denial, 
that decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103.  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1999 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, the VA must reopen 
the claim and evaluate it on the merits after ensuring that 
the duty to assist has been fulfilled.  38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 requires a review of all evidence 
submitted by a claimant since the previously-disallowed claim 
in order to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the April 1997 rating 
action showed that the service medical records were 
completely negative for findings or diagnoses of any low back 
disability or left leg shortening; that no arthritis of the 
low back was shown present within 1 year of separation from 
service; that left leg shortening and a low back disability 
with scoliosis and arthritis (noted by March 1995 X-ray as a 
mild osteophyte at the L-4 vertebral body) were first 
variously objectively demonstrated on examinations by R. 
Krasnick, M.D., in January 1995, and S. Sharetts, M.D., in 
March 1995, over 14 years following separation from service; 
and that no competent medical opinion had related either the 
left leg shortening or the low back disability with arthritis 
first diagnosed many years post service to service or any 
incident thereof.  Rather, after February 1997 examination, a 
VA physician opined that it was unlikely that the low back 
disability diagnosed as lumbosacral strain/sprain syndrome 
resulted from a service-connected injury.

The evidence added to the record subsequent to the April 1997 
rating action shows nothing more.  September 1984 Zurbrugg 
Memorial Hospital records and April 1996 outpatient records 
of H. Cho, M.D., are negative for pertinent pathology.  A 
December 1998 VA examination found no clinical evidence of 
left leg shortness, and the lumbosacral strain found was not 
related to the veteran's military service or any incident 
thereof.  In many outpatient records developed from 1999 to 
2001, particularly a May 1999 examination report, Dr. Cho did 
not relate the lumbar spine pathology or left leg shortening 
found to service or any incident thereof.  Similarly, 
December 1999 VA X-rays of the lumbosacral spine did not 
relate the minimal degenerative osteoarthropathy found at L-4 
to military service or any incident thereof, and after 
January 2000 VA outpatient examination, the physician did not 
relate the chronic low back pain found to service or any 
incident thereof.  In November 2000, B. Wulfsberg, M.D., 
found lumbar strain and left leg shortening, but neither were 
related to the veteran's military service or any incident 
thereof; to the contrary, the physician felt that the leg 
length inequality was congenital.  In many outpatient records 
developed from May 2001 to August 2002, L. Katz, D.O., did 
not relate the lumbar spine pathology found to service or any 
incident thereof.  Nothing in the September 2001 decision of 
the SSA Administrative Law Judge finding the veteran entitled 
to disability benefits due to disabilities including chronic 
low back pain syndrome attributed the back disability to the 
veteran's military service. 

While the veteran testified in May 2002 that he was treated 
in service for his back on several occasions, the record 
contains no evidence in support of this contention other than 
his own statement.  The competent evidence associated with 
the claims folder subsequent to the April 1997 rating action 
only continues to show that a low back disability with 
arthritis and left leg shortening were first manifested many 
years following separation from service, without evidence or 
medical opinion relating those disorders to service.  As 
such, the Board must conclude that none of the new evidence 
is so significant that it must be considered to fairly decide 
the merits of the claims.  As new and material evidence has 
not been submitted, the previously-denied claims for service 
connection for a low back disability and for left leg 
shortening are not reopened, and the appeal is denied.  

In reaching the above determinations, the Board has 
considered the applicability of the VCAA, which, as indicated 
above, was enacted during the pendency of this appeal.  The 
Board points out, however, that the VCAA expressly provides 
that nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of that title.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 
2001)).  Because the veteran has not presented new and 
material evidence to reopen either of his claims for service 
connection, the Board observes that, arguably, it does not 
appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal.  Moreover, as indicated 
above, because the petition to reopen the claims was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
VCAA, also are not applicable with respect to the petition to 
reopen.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
each of the petitions to reopen has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the bases for 
the denial of the claims, and, hence, what is needed to 
support each of the applications to reopen on appeal.  They 
also have been afforded various opportunities to present 
evidence and argument in support of the petition to reopen.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen either of these claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown,       8 
Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claims for service connection, the benefit-of-the-
doubt doctrine is not applicable in this appeal.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for left leg shortening, the 
appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

